Exhibit 10.5

 

License and Business Development Agreement

Mexico

 

This License and Business Development Agreement (hereinafter the “Agreement”) is
entered into as of February 13, 2018 between Pedro Lichtinger Waisman, Isaac
Lichtinger Waisman and Victor Lichtinger Waisman (collectively, the “Lichtinger
Group”) and BAM Agricultural Solutions, Inc., a Florida corporation, with a
principal business office at 190 NW Spanish River Blvd, Boca Raton, FL 33431
(“BAM”). The Lichtinger Group and BAM shall be individually referred to as
“Party” and collectively referred to as “Parties.”

 

Recitals

 

WHEREAS BAM has developed its own line of agricultural products and nutrients
specific to enhancing growth and other characteristics of multiple agricultural
crops, BAM-FX or “Product” and has other agricultural products in product
development under various brand names, “New Products” (except where expressly
provided, "Product" and "New Products" are referred to collectively herein as
the "Product Lines" or "Products," as these terms are more fully defined in
Section 1(a) below), and now desires to introduce its brands and Product Lines
into the Mexican market;

 

WHEREAS the Lichtinger Group through its existing relationships has knowledge
and expertise to approach and maximize market penetration in the Mexican market,
as well as in formulating, manufacturing, packaging, distributing and overseeing
production and sales across multiple crops, given the right to sub license and
distribute the BAM Product Lines to producers and other entities involved in
agricultural markets in Mexico;

 

WHEREAS, in exchange for the exclusive rights to distribute the Product Lines in
Mexico, the Lichtinger Group desires to distribute BAM’s Product Lines and to
promote BAM brands, and as other brand names are introduced into the Mexican
markets, a "white label" brand;

 

WHEREAS, in addition to Consideration included elsewhere in this Agreement, the
Lichtinger Group will form a Mexican Company (“TBD”) and will grant BAM a 20%
equity ownership interest therein, which the Lichtinger Group will capitalize
with up to USD 500,000, as needed and without any corresponding capital
contribution from BAM; if capital requirements exceed the USD 500,000, BAM will
have the right to avoid dilution and participate in the capital raise with up to
20% of the amount being raised;

 

WHEREAS the Lichtinger Group and BAM agree to enter into this Agreement for the
exclusive rights to market, sell, develop, produce, package, and distribute the
Product Lines within Mexico.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained on the part of each of the Parties hereto to be kept,
observed and performed, and for such other good and valuable consideration,
receipt of which is hereby acknowledged, the Parties hereto covenant and agree
as follows:

 

1.     License. Within Mexico, BAM hereby licenses TBD to import, package and
distribute product lines (as listed in Exhibit A, attached hereto and hereby
incorporated by reference into this Agreement, and hereinafter referred to as
“Product Lines”) on an exclusive basis during the Term of the Agreement. Product
Lines includes any future improvements, adaptations or new versions of the same
or new products that operate as a successor of, alternative to, or competitor to
the Product Lines. Subject to the confidentiality obligations of Section 18 the
Intellectual Property Rights, as defined in Section 8, BAM further grants TBD an
exclusive license in Mexico for the “Term” of the Agreement, to any the
Intellectual Property Rights, excluding internet domain names. The manufacturing
license and the product information related to manufacturing shall not commence
until the manufacturing license is granted pursuant to Section 14; however TBD
is granted manufacturing rights to modify the presentation of the product or
dilute the product. TBD may register and contract with other distributors in
Mexico. Any obligations arising from agreements with other distributors engaged
by TBD shall be the obligation of TBD. TBD shall ensure BAM that any
sub-distributor shall at all times comply with the laws of Mexico and the FCPA
(as set forth in Section 9) and shall exercise best practices in the conduct of
its business as a sub-distributor. TBD has the right to sell Product to
producers and other third parties, including corporations, government entities,
cooperatives, and other entities involved in agricultural practices, as
necessitated by crop, in accordance with the market structure and strategy for
that crop.

 

2.     Exclusivity. TBD shall maintain the exclusive rights pursuant to this
Agreement within Mexico conditioned upon (i) the satisfaction of the following
revenue targets: (1) US $2 million of revenues within the third anniversary
following successful completion of local trials with government institutions
and/or academic centers in avocados and strawberries; (2) US $3 million of
revenues within the fifth anniversary following successful completion of local
trials with government institutions and/or academic centers in avocados and
strawberries; and (3) US $5 million of revenues within the tenth anniversary
following successful completion of local trials with government institutions
and/or academic centers in avocados and strawberries and (ii) the expansion of
the business to add two additional target crops per year for each of the five
years following successful completion of local trials with government
institutions and/or academic centers in avocados and strawberries. The expansion
of business to additional target crops per year shall be limited only by the
number of crops in Mexico to which producers and TBD would each realize a
financial return that justifies the Product purchase. If TBD loses exclusive
rights as set forth herein, BAM shall have the right to engage other
non-exclusive distributors within Mexico. Contingent upon the exclusivity of
TBD, BAM agrees to transfer to TBD any inquiries relating to BAM agricultural
applications in Mexico and provide notice of TBD’s exclusive rights to Mexico to
all distributors of Product Lines in the U.S. that could be destined for Mexico.
In the event TBD loses exclusive rights as set forth herein, TBD may terminate
this Agreement without cause upon sixty (60) days' written notice.

 

3.     Milestone Payments. TBD shall make the following payments to BAM in
addition to any funds owed to BAM for purchasing Product Lines: (i) US $100,000
within three (3) business days of the execution of this Agreement, such payment
to be applied toward purchase of common shares of Zero Gravity Solutions, Inc.,
a Nevada company, at its private placement at a $3/share price per common share
as of the date of execution of this Agreement (this payment shall be made by the
Lichtinger Group on behalf of TBD and will be credited toward the initial
capital requirements of US $500,000); (ii) US $75,000 within ten (10) days of
successful completion of government/ academic trials in avocadoes as outlined in
Section 11(d); (iii) US $75,000 within ten (10) days of successful completion of
government/ academic trials in strawberries as outlined in Section 11(d); (iv)
US $75,000 within ten (10) days of successful completion of government/ academic
trials in the second round of government/ academic trials on the first of two
crops, as outlined in Section 11(d); (v) US $75,000 within ten (10) days of
successful completion of government/ academic trials in the second round of
government/ academic trials on the second of two crops, as outlined in Section
11(d); (vi) US $100,000 within ten (10) days of reaching US $2 million in
revenues; and (vii) US $500,000 within ten (10) days of reaching US $5 million
in revenues. The revenue hurdles shall be confirmed via an end of applicable
quarter audit in compliance with accounting practices, to be completed no later
than sixty (60) days following the end of each such applicable quarter.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

2

--------------------------------------------------------------------------------

 

 

4.     Pricing. Product shall be priced at US $65 per gallon in gallon
containers FOB destination; subject to change annually based upon proven cost
structure changes computed in accordance with US generally accepted accounting
principles and subject to decrease, on a proportionate basis, for the
introduction of a 250 gallon container, a concentrate powder, or for titration
requirements, if any, to conform Product as non-hazardous for labeling and
handling purposes. Notwithstanding the foregoing, Pricing shall be subject to
reduction pursuant to Paragraph 5. BAM and TBD agree that a shared long-term
vision for both BAM and TBD, is to offer Product at a cost that provides
adequate return on investment both to producers in commercial crops and to each
of TBD and BAM. Both parties agree to engage collaboratively in this effort.

 

5.     Delivery. Subject to Section 11(a) below, delivery shall constitute
acceptance of the Products by TBD. BAM shall deliver Products to TBD initially
in gallon containers, or in 250 (two hundred and fifty) gallon totes or in a
powder concentrate as soon as available. TBD may request Products in other sized
containers and quantities to meet local requirements in Mexico, Conformed
Product. BAM may, in its sole discretion, deliver conformed Product to meet
TBD’s requirements. Should BAM choose not to provide Conform Product, TBD may
undertake such actions to conform Product. Evidence of the cost of conforming
Product shall be provided to BAM to reduce Pricing in an amount equal to the
cost of conforming Product.

 

6.     Payment. Pursuant to an executed contract between the Parties for the
shipment of Product to TBD for sale of Product in Mexico (a “Purchase Order”),
TBD will pay in accordance with standard agricultural payment practices in
Mexico, the terms of four (4) months. TBD will submit firm purchase orders three
months in advance of the expected Product delivery date and BAM will have the
right to accept or decline the order. If the order is declined, the Parties will
negotiate mutually agreeable financial terms to avoid Product delivery
interruption. BAM agrees to exercise its best efforts to fulfill TBD's orders
for Products, understanding that TBD's ability to perform under this Agreement
is materially dependent on BAM's supply commitment.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

3

--------------------------------------------------------------------------------

 

 

7.     Protocols. BAM has developed protocols regarding the manner in which
Product is applied to different crops, encompassing the concentration, dosage,
frequency and manner of application (the “Protocols”), which are anticipated to
change from time to time. BAM shall communicate to TBD its recommended
Protocols. The Parties agree that protocols maximizing Product performance are
specific to crop and local agricultural environmental conditions. The Parties
understand that TBD will develop Protocol(s) reflecting the specific needs and
working practices in Mexico. TBD agrees that it shall instruct and sufficiently
train all of its representatives, employees and customers such that all
applications performed by TBD are performed in strict compliance with applicable
Protocols either provided by BAM or developed by TBD. TBD understands that the
failure to follow Protocols could result in damage to crops and the reputation
of BAM, TBD and/or the Products. BAM agrees to keep TBD informed on BAM
technical product development to provide revised technical product information
to TBD.

 

8.     Intellectual Property and Materials.     BAM owns and shall own any all
intellectual property and industrial property rights comprising or relating
to/of the following: (a) patents; (b) trademarks; (c) internet domain names,
whether or not trademarks, registered by any authorized private registrar or
governmental authority, web addresses, web pages, website and URLs; (d) works of
authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights and copyrightable works, software and
firmware, application programming interfaces, architecture, files, records,
schematics, data, data files, and databases and other specifications and
documentation; (e) trade secrets; and (f) all other intellectual property and
industrial property rights, and all rights, interests and protections that are
associated with, equivalent or similar to, or required for the exercise of, any
of the foregoing, however arising, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
or extensions of, such rights or forms of protection pursuant to the laws of any
jurisdiction throughout in any part of the world (collectively, the
“Intellectual Property Rights”). The Intellectual Property Rights include any
intellectual property rights of BAM’s affiliates or Zero Gravity Solutions, Inc.
that are required for or related to the manufacture, production, use or
distribution of the Product Lines. TBD shall not infringe upon any of BAM’s
Intellectual Property Rights. TBD shall comply with BAM’s TBD Online Marketing
Policy, as it may be updated from time to time. At reasonable request of TBD,
BAM will furnish TBD with such information and data, as TBD deems necessary in
connection with the sales and distribution of the Products. All materials
provided by BAM in relation to the Products (hereinafter the “Materials”) shall
remain the property of BAM. All Materials provided by BAM that are in TBD’s
possession or control at termination or expiration of this Agreement shall be
immediately returned to BAM at BAM’s cost or disposed of by TBD. BAM hereby
grants TBD a royalty-free right to reproduce, translate, summarize or otherwise
use all or part of the Materials provided by BAM hereunder for the sole purposes
of developing Product protocols, developing the Mexico market for Product,
branding, private labeling and selling and distributing the Products pursuant to
this Agreement.

 

The Parties shall jointly own any intellectual property arising from
collaborative efforts pursuant to this Agreement. TBD will own the right to
intellectual property developed in Mexico e.g., inventions, protocols, clinical
trial results, methodologies, and will grant exclusive rights to BAM to practice
those intellectual property rights in the rest of the world (other than Mexico).
Brands or brand names specifically developed for agricultural markets in Mexico
by TBD will remain the sole property of TBD.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

4

--------------------------------------------------------------------------------

 

 

9.       Foreign Corrupt Practices Act. TBD agrees to operate in strict
compliance with the Foreign Corrupt Practices Act, as amended (FCPA). This is a
material terms of this Agreement.

 

10.     Termination.     

 

(a)     Termination for Cause. A Party may terminate this Agreement without
notice if the other Party materially breaches this Agreement and the breach is
not cured within sixty (60) business days of notice to the other Party of the
breach; provided, however, that if such breach cannot be cured within such sixty
(60) day period but (i) the breach is capable of cure, (ii) the breaching Party
commences to effect a cure within such sixty (60) day period and (iii) the
breaching Party diligently pursues such cure, then such Party will have so much
time as is reasonably necessary to cure such default (but in no event more than
six (6) months from the date of the notice of original notice of such breach).
Without limiting the generality of the foregoing, the following may constitute a
breach of this Agreement:

 

 

(i)

any failure of a Party or any employee or agent of the Party to comply with a
material term of this Agreement;

 

 

(ii)

a failure of TBD to deliver a timely Milestone Payment; or

 

 

(iii)

any change of control which violates Section 13 of this Agreement; or

 

 

(iv)

any breach of a warranty or representation made under this Agreement; or

 

 

(v)

a petition for bankruptcy, corporate reorganization, civil reorganization,
corporate composition, special liquidation or any other bankruptcy procedures
being filed or any of such procedures being commenced.

 

b.      Obligations upon Termination. TBD shall remain obligated to pay to BAM
any amount outstanding for Orders received prior to termination pursuant to the
terms of Section 6, if this Agreement is terminated.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

5

--------------------------------------------------------------------------------

 

 

11.      Indemnification, Representations, and Warranties.

 

(a)     BAM’s Warranty. BAM represents and warrants to TBD: (i) the Products
will meet the specifications issued by BAM and provided to TBD prior to the
Effective Date, and which BAM agrees not to materially modify without TBD's
prior written consent (such consent not to be unreasonably withheld,
conditioned, or delayed); (ii) the Products will be free from any defects in
design, material, and workmanship; (iii) BAM has the full right, power and
capacity to execute, deliver and perform this Agreement (including the rights
granted in Section 1) and all corporate action necessary to authorize the
execution, delivery and performance by BAM of this Agreement has been duly
taken; (iv) the execution, delivery and performance by BAM of this Agreement
will not violate, conflict with, or constitute a default under BAM’s charter or
other incorporation documents or terms and provisions of any material agreement,
license, trust, indenture, mortgage, instrument or restriction to which BAM is a
party or by judgment, decree, order, writ or injunction applicable to BAM or any
of its assets or property; and (v) the Products as well as the sale,
distribution or any other use thereof will be free from any claim of
infringement of patent or any other intellectual property right of any third
party. Any other condition or warranty as to the quality of the Products shall
be agreed between the Parties in writing. If any Products do not meet the
specifications and are rejected by TBD or Customer after those Products were
delivered to TBD or Customer, TBD shall give a written notice of rejection to
BAM. Then BAM, after giving its approval and shipping instructions, shall
replace those Products at BAM’s expense, or credit to TBD the purchase price for
those Products and any other incidental costs which may include proven freight
insurance, storage and importation costs.

 

(b)     BAM’s Indemnification. Subject to BAM’s obligation to mitigate losses,
timely notify TBD of claims (no later than 45 days of notice), and discuss
counsel selection with TBD (as provided below), BAM agrees to indemnify,
protect, hold harmless and defend TBD and its officers, directors, shareholders,
agents, and employees from and against any and all reasonable claims, suits,
loss, liability, expense and damage, including costs of suit and reasonable
attorneys’ fees, arising from any claim in connection with or arising out of
related to the (i) any failure of BAM or any employee of BAM to comply with the
terms of this Agreement; (ii) any breach of a warranty or representation made by
BAM under this Agreement; (iii) the nature of the Products or BAM’s negligence
with regard to any problems or deficiencies arising in respect of or relating to
the Products; or (iv) any negligent, intentional, or fraudulent act of BAM or
any employee of BAM. In no event will BAM be liable or responsible or indemnify
TBD or its indemnities for any acts or omissions by TBD or TBD's indemnitees. In
addition, if a claim for which BAM is obligated to provide indemnification is
made, TBD shall be entitled to defense by counsel of TBD’s choice, to be paid
for by BAM upon presentation of reasonable legal bills or requests for retainer.
With respect to selection of counsel, TBD agrees to consult with BAM in advance
regarding selection of counsel and to consider in good faith the recommendations
of and considerations raised by BAM (e.g., opportunities for joint
representation).

 

BAM agrees to transfer to TBD any inquiries relating to BAM agricultural
applications in Mexico and to assure that no distributor or third party will
acquire BAM products in the US (or any other territory) that are destined for
Mexico or incorporated into another product that is destined to Mexico without
TBD’s prior approval.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

6

--------------------------------------------------------------------------------

 

 

(c)     TBD Warranty. TBD represents and warrants to BAM: (i) TBD is
incorporated and in good standing under the laws of its state or place of
incorporation and is qualified to do business in the states where it conducts
its business; (ii) TBD has full right, power and capacity to execute, deliver
and perform this Agreement and all corporate action necessary to authorize the
execution, delivery and performance by TBD of this Agreement has been duly
taken; (iii) this Agreement constitutes a valid and binding agreement of TBD;
(iv) the execution, delivery and performance by TBD of this Agreement will not
violate, conflict with, or constitute a default under TBD’s charter or other
incorporating documents or terms and provisions of any material agreement,
license, trust, indenture, mortgage, instrument or restriction to which TBD is a
party or by judgment, decree, order, writ or injunction applicable to TBD or any
of its assets or property; and (v) if and as may be required by applicable law,
TBD is, and all applicable employees and agents of TBD are, licensed to
distribute and sell Product Lines as defined within this Agreement.

 

(d)     TBD’s Undertaking. TBD undertakes unto and in favor of BAM that it
shall: (i) use commercially reasonable efforts to promote and extend sales of
the Products within Mexico to potential Customers; (ii) not sell Products
directly or indirectly outside of Mexico; (iii) refer all inquiries relating to
the Products outside Mexico received by TBD to BAM; and (iv) safeguard BAM’s
Intellectual Property Rights (except that BAM will be responsible for the filing
and maintenance of any present and future BAM IP). With respect to the avocado
and strawberry markets, TBD shall commission scientific academic and/ or
governmental local trials for both with the intent of producing published
results. Within two years of the execution date of this Agreement, TBD shall
commission at least two additional scientific academic and/ or governmental
local trials for at least two different crops (other than avocado and
strawberry) with the intent of producing published results.

 

(e)     TBD’s Indemnification. Subject to TBD’s obligation to mitigate losses,
timely notify BAM of claims (no later than 45 days of notice), and discuss
counsel selection with BAM (as provided below), TBD agrees to indemnify,
protect, hold harmless and defend BAM and its officers, directors, shareholders,
agents, and employees from and against any and all claims, suits, loss,
liability, expense and damage, including costs of suit and reasonable attorneys’
fees, arising from any claim in connection with or arising out of or related to
(i) any failure of TBD or any employee or agent of TBD to comply with the terms
of this Agreement; (ii) any breach of a warranty or representation made by TBD
under this Agreement; (iii) any representation made by TBD or any employee or
representative of TBD to a third party that is specifically prohibited under the
terms of this Agreement; or (iv) any negligent, intentional, or fraudulent act
of TBD or any employee or broker of TBD. In no event will TBD be liable or
responsible or indemnify BAM or its indemnities for any acts or omissions by BAM
or BAM's indemnitees. In addition, if a claim for which TBD is obligated to
provide indemnification is made, BAM shall be entitled to defense by counsel of
BAM’s choice, to be paid for by TBD upon presentation of reasonable legal bills
or requests for retainer. With respect to selection of counsel, BAM agrees to
consult with TBD in advance regarding selection of counsel and to consider in
good faith the recommendations of and considerations raised by TBD (e.g.,
opportunities for joint representation).

 

(f)     Impediments. The Parties respectively represent and warrant that they
have the final right, power and authority to enter into this Agreement and to
perform all obligations, that they are under no legal impediment which would
prevent their entering into and performing this Agreement, and that they are
financially capable of performing their obligations.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

7

--------------------------------------------------------------------------------

 

 

12.       Specific Performance. In the event of any action by a Party that in
the other Party’s reasonable discretion creates an actual or threatened breach
of this Agreement, the other Party’s remedies may include specific performance
(in the Court's discretion) in addition to any and all remedies at law or in
equity.

 

13.       Change of Control. No change of control of TBD shall be allowed absent
the consent of BAM, which shall not be withheld unless BAM has formed a
reasonable fear that the acquiring entity would cause an adverse impact upon the
reputation of BAM’s parent, as a public company.

 

14.       Bankruptcy of BAM. Upon the bankruptcy or insolvency of BAM under
which BAM is unable to meet its obligations pursuant to this Agreement, BAM
shall grant an exclusive license to TBD for the manufacture of Product Lines in
Mexico. In the case of such a license, BAM shall be entitled to a royalty from
TBD in an amount equivalent to eighty per cent (80%) of the difference of the
cost to TBD of purchasing Product Lines directly from BAM and purchasing the
Product Lines from a toll manufacturer of TBD’s exclusive choice. In other
words, TBD shall pay to BAM a royalty equivalent to eighty per cent (80%) of its
savings in cost. If TBD elects to manufacture Product Lines on its own, then TBD
and BAM shall work in good faith to ensure that the spirit of this costs savings
split is preserved, taking into account the set up costs and other factors.

 

15.       Resolution of Disputes.

 

(a)     Governing Law, Forum. All questions concerning this Agreement, the
rights and obligations of the Parties, the enforcement thereof, and the
validity, effect, interpretation and construction thereof, shall be governed by
and determined under the internal laws of the State of Florida. The forum for
the resolution of any dispute related to this Agreement in state court or
federal court shall be Palm Beach County, Florida, U.S.A. TBD waives any
objection to personal jurisdiction and venue in any federal or state court
located in Palm Beach County, Florida. TBD also waives personal service of
process and hereby consents to service via certified delivery from any postal
carrier or private delivery service.

 

(b)     Attorney Fees. If any dispute between BAM and TBD should result in
litigation, the prevailing Party in such dispute shall be entitled to recover
from the other Party all reasonable fees, costs and expenses of enforcing any
right of the prevailing Party, including without limitation, reasonable
attorneys’ fees and expenses, all of which shall be deemed to have accrued upon
the commencement of such action.

 

16.       Notices. All notices and other communication required or permitted
under this Agreement shall be in writing and given by personal delivery or first
class mail, postage prepaid, or electronically to each Party to the address as
provided in the Terms Rider.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

8

--------------------------------------------------------------------------------

 

 

17.      Independent Contractor

 

The Parties hereto shall act in all matters pertaining to this Agreement as an
independent contractor. Nothing in this Agreement shall constitute or be deemed
to constitute a partnership between the Parties hereto. This Agreement shall not
be construed to authorize either Party hereto to act as agent of the other Party
or to authorize either Party to assume or create any obligations on behalf of
the other Party.

 

18.      Confidential Information

 

This Section 18 is intended to be a mutual provision protecting each Party, as
the disclosing Party, with respect to all confidential information it may
provide to the other Party, as the receiving Party, in furtherance of the
purposes of this Agreement. All information previously acquired or acquired by a
Party (such term of purposes of this section 18 to include all affiliates of the
Party) or any affiliate thereof, during the term of this Agreement, relating
directly or indirectly to the present or potential business, operations,
corporate or financial situation of the other Party, or to know-how,
improvements, patents, data, test results, techniques, processes, procedures,
raw materials, dealer, supplier and customer lists, capitalization and financial
information is confidential and shall be held in trust by the receiving Party
for the exclusive benefit of the disclosing Party. The receiving Party and its
affiliates shall not use such information except for appropriate purposes under
this Agreement. Confidential information shall be immediately returned to the
disclosing Party upon its request, along with any copies, reproductions,
digests, abstracts or the like of all or any part thereof in the possession or
under the control of the receiving Party or any of its affiliates and any
computer entries or the like relating thereto shall be destroyed (except and to
the extent that such computer entries are in non-readable form in back-up or
archive form, in which case the receiving Party may leave those entries as part
of a non-readable back-up, with the understanding and agreement that the
obligations of non-disclosure and non-use provided by this Section 18 continue
with respect to those archive materials). The obligation of non-disclosure and
non-use herein shall survive termination of this Agreement. This section 18
shall not apply with respect to any portion of the disclosing Party's
information that:

 

 

a.

was already in the receiving Party’s possession at the time of receipt by the
receiving Party, as evidenced by written documents predating the date of this
Agreement or was developed by the receiving Party;

 

 

b.

is public knowledge at the time of its disclosure to the receiving Party by the
disclosing Party, or becomes public knowledge after its disclosure to the
receiving Party by the disclosing Party, through no act or omission by the
receiving Party or on its behalf;

 

 

c.

is lawfully disclosed or made available to the receiving Party by a third party
having no obligation to the disclosing Party to maintain the confidentiality of
such information; or

 

 

d.

is required by law, regulation, rule, act or order of any governmental authority
or agency to be disclosed by the receiving Party (but only to the extent so
required) and following reasonable written notice by the receiving Party to the
disclosing Party of the requirement prior to disclosure.

 

 

TBD Initials: ____ ____ ____ BAM Initials: ____      

9

--------------------------------------------------------------------------------

 

 

19.     Ratification. The Parties agree that as soon as practicable after the
establishment of TBD, that they will take necessary action to unanimously direct
TBD to ratify all applicable terms of this Agreement. The Parties will cause TBD
to accept an assignment of this Agreement, assume all liabilities, rights, and
responsibilities under this Agreement, and replace the Lichtinger Group (which
has entered into this Agreement on TBD’s behalf, in the interests of time) as
the party under the agreement, after which the Lichtinger Group will have no
further rights, duties, or responsibilities under this Agreement, so long as the
first Milestone Payment is made, in accordance with Section 3(i) of this
Agreement.

 

20.     Entire Agreement. This Agreement constitutes the complete understanding
between the Parties with respect to the subject matter hereof, and supersedes
all prior discussions, communications, representations, promises and statements,
whether between the Parties or between their affiliated corporations and their
employees, agents and representatives are merged herein.

 

21.     No Assignment. TBD does not have the power to assign its rights under
this Agreement, directly or indirectly, by operation of law or otherwise, except
with the prior written consent of BAM. Any such assignment shall be void.

 

22.     Counterparts. The Parties may execute this Agreement in counterparts,
each of which when executed is deemed to be an original, but all of which
together constitute one and the same Agreement. This Agreement may be delivered
by facsimile or electronic (pdf) transmission, and facsimile or pdf or executed
signature pages shall be as binding as the originals.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives and is effective immediately
upon execution.

 

--------------------------------------------------------------------------------

      BAM Agricultural Solutions, Inc.               By: ______________________ 
  By: ______________________      Pedro Lichtinger Waisman      Harvey Kaye,
Director     February ___, 2018     February ___, 2018               By:
______________________           Isaac Lichtinger Waisman           February
___, 2018   Zero Gravity Solutions, Inc.                     By:
______________________   By: ______________________     Harvey Kaye, Chairman  
  Victor Lichtinger Waisman     February ___, 2018     February ___, 2018      
 

 

10